Citation Nr: 0903013	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  03-19 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In a July 2005 decision, the Board denied entitlement to a 
rating in excess of 50 percent for PTSD.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court), and in a January 2006 Order, the 
Court granted a Joint Motion for Remand, vacated the July 
2005 decision, and remanded the case to the Board.  In May 
2006, the Board in turn remanded the case to the RO for 
further development.

In a July 20, 2007, decision, the Board again denied 
entitlement to a rating in excess of 50 percent for the 
veteran's PTSD.  The veteran appealed the July 2007 decision 
to the Court, and in an August 2008 Order, the Court again 
granted a Joint Motion for Remand filed by the parties.  The 
Court vacated the July 2007 decision and remanded the case to 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a July 2008 rating decision, the RO denied entitlement to 
a TDIU.  In August 2008, the veteran, through his 
representative, submitted a notice of disagreement as to that 
determination.  The record shows that the veteran has not yet 
been issued a statement of the case as to that issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue a statement of the case, the Board should 
remand the matter for issuance of a statement of the case.  
Consequently, the Board must remand the issue of entitlement 
to a TDIU for further procedural action.

As to the PTSD issue, the Joint Motion for Remand did not 
require any action by VA other than its consideration of 
whether staged ratings were appropriate in the veteran's case 
in light of Hart v. Mansfield, 21 Vet. App 505 (2007).  The 
Board notes, however, that since the July 2007 Board 
decision, additional pertinent evidence has been added to the 
record, including the report of a March 2008 VA psychological 
examination and statements by the veteran's former employers.  
Although the RO considered that evidence in an April 2008 
rating decision (in the context of the veteran's claim for an 
increased rating following the July 2007 Board decision), the 
RO has not issued the veteran a statement of the case or a 
supplemental statement of the case considering the evidence.  
The Board notes that neither the veteran nor his 
representative has waived the right to the issuance of such 
documents.  Accordingly, the Board will remand the increased 
rating issue.

The Board notes that the March 2008 examiner concluded the 
veteran's nonservice-connected schizoaffective disorder 
(which was in evidence at the March 2007 VA examination, and 
which historically has been considered by examiners as 
responsible for much of the veteran's occupational 
impairment) had gone into remission.  The examiner instead 
noted that the veteran had a panic disorder in addition to 
PTSD, which had a more severe impact on the veteran's 
functioning; the examiner assigned a Global Assessment of 
Functioning (GAF) score of 50 for PTSD, and 40 for the panic 
disorder.  

The examiner noted that the panic disorder symptoms 
commingled with and exacerbated the veteran's PTSD-related 
impairments, but notably did not conclude that the panic 
disorder was a manifestation of the PTSD.  Rather, he 
expressed the opinion that, if the veteran's recounting of 
the history of his panic episodes was valid, the panic 
symptoms were service-related.  The Board finds that the 
matter of service connection for a panic disorder is 
inextricably intertwined at this point with that of the 
increased rating issue currently before the Board.

Under the circumstances, and given the complex psychiatric 
picture presented in this case, the Board finds that further 
development is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take all indicated 
action to issue a statement of the case 
to the veteran addressing the issue of 
entitlement to a TDIU.  The veteran 
should be clearly advised of the need to 
file a timely substantive appeal with 
respect to the July 2008 rating decision.  
If a timely substantive appeal is 
thereafter submitted with respect to this 
issue, the RO should undertake any other 
indicated development.  If, and only if, 
a timely appeal has been perfected, this 
issue should be certified on appeal to 
the Board for the purpose of appellate 
review. 

2.  The RO should schedule the veteran 
for a VA psychiatric examination by a 
physician with appropriate expertise to 
determine the nature and etiology of the 
veteran's panic disorder; and the impact 
of the veteran's service-connected PTSD 
on his employability.  All indicated 
studies must be performed, and all 
findings should be reported in detail.  
With respect to any panic disorder 
identified, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
is etiologically related to service or to 
the veteran's service-connected PTSD.  
With respect to the veteran's service-
connected PTSD, the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any PTSD.  With respect to each 
identified psychiatric symptom the 
examiner must indicate whether such 
symptom is due to PTSD.  To the extent 
possible, the examiner must attempt to 
distinguish the manifestations of the 
veteran's PTSD from any other disorder, 
to include schizoaffective disorder, 
panic disorder, and alcohol abuse.  If 
such a distinction cannot be made without 
engaging in speculation the examiner 
should so state.  

The examiner must provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected PTSD, to 
include whether PTSD alone renders the 
veteran unemployable, and a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.  The rationale for all 
opinions expressed should be provided.  
The claims files must be made available 
to the examiner for review. 

3.  The RO should then prepare a new 
rating decision and adjudicate the issue 
of service connection for a panic 
disorder, and readjudicate the issue of 
entitlement to an increased rating for 
PTSD.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
the issue in appellate status, which must 
include consideration of all evidence 
received since the March 2007 
supplemental statement of the case, and 
inform the veteran of any issue with 
respect to which further action is 
required to perfect an appeal.  The 
veteran and his representative should 
then be provided an appropriate 
opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

